1

2

3                                                                         JS-6
4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   DONNA LAMB,                                )   Case No. CV 18-3255 FMO (MRWx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   TRANSAMERICA PREMIER LIFE                  )
     INSURANCE COMPANY, et al.,                 )
15                                              )
                         Defendants.            )
16                                              )

17

18
            IT IS ADJUDGED that the above-captioned action is dismissed with prejudice. The parties
19
     shall bear their own fees and costs.
20

21
     Dated this 14th day of March, 2019.
22

23
                                                                        /s/
24                                                              Fernando M. Olguin
                                                            United States District Judge
25

26

27

28
